Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/14/2022, 04/11/2022 and 06/22/2022  have been considered.

      Allowable Subject Matter
3.	Claims 1-15 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-5
None of the prior art of record teaches or suggests an image forming apparatus comprising an electrically grounded roller to guide the substrate in between the developer roller and the electrically grounded roller; wherein an electrical potential source is connected to the developer roller to create an electric field between the developer roller and the electrically grounded roller to transfer printing fluid on the developer roller to the substrate.
Claims 6-10
None of the prior art of record teaches or suggests a method comprising the steps of applying a n electric field in a region of he developer roller, and varying a strength of the electric field based on a dielectric coefficient of the substrate or a thickness of the substrate.


Claims 11-15
None of the prior art of record teaches or suggests an image forming apparatus comprising an electrically grounded roller to direct the print media in between the developer roller and the electrically grounded roller, and a controller to apply an electric field between the developer roller and the electrically grounded roller to transfer printing fluid on the developer roller to the print media.

Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        07/30/22